Citation Nr: 0817378	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  98-11 619	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of post-operative left great toe fusion and 
arthritis.

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
great toe disability.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied the claims on appeal.  The veteran subsequently 
moved to Georgia and the Atlanta RO is the certifying RO.

In August 2001, the appellant testified at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) who is no 
longer employed by the Board.  A transcript of the hearing is 
of record.

The Board remanded this matter for further development in 
June 2004.  Such has been accomplished and this matter is 
returned to the Board for consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify you if 
further action is required on your part.


REMAND

As noted above the veteran testified at a Travel Board 
hearing in August 2001 at a hearing before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  In April 
2008, the Board sent the veteran a letter notifying him of 
this fact and advised him that pursuant to 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707, he is entitled to have another 
hearing before a VLJ who will adjudicate his appeal.  He was 
provided the opportunity to schedule another hearing or to 
have his case considered on the record.  On May 6, 2008, the 
veteran returned this letter to the Board with a response 
indicating that he wished to appear before a VLJ at a Travel 
Board hearing. 

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



